Citation Nr: 1705567	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  06-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas 


THE ISSUES

1.  Entitlement to an in initial rating for lumbosacral spine disability to include lumbosacral strain, lumbar radiculopathy, spinal stenosis, and degenerative disc disease with mechanical pain, status post L5-S1 laminectomy and fusion in excess of 40 percent from January 24, 2005 to July 10, 2006, and from November 1, 2006; and in excess of 20 percent from January 20, 2009.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from May 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, in the September 2005 rating decision, the RO denied entitlement to service connection for hearing loss.  The RO also denied the Veteran's application to reopen a previously denied claim of service connection for lumbosacral strain.  In August 2008, in pertinent part, the Board denied entitlement to service connection for hearing loss.  The Board also reopened the previously denied claim of service connection for lumbosacral strain and remanded that claim for additional development.  

The Veteran appealed the denial of service connection for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Memorandum Decision, the Court vacated the Board's August 2008 decision with respect to the claim of service connection for hearing loss and remanded the claim to the Board for further development and readjudication consistent with the Court's decision.  

In an August 2009 rating decision, the RO denied entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for lumbar spine disability due to surgery performed at the Houston VA Medical Center on July 11, 2006.  The Veteran disagreed with the decision, a statement of the case was issued, and the Veteran perfected an appeal as to this issue.

Subsequently, in a July 2010 decision, the Board granted service connection for a lumbosacral spine disability.  The Board characterized the disability as to include lumbosacral strain, lumbar radiculopathy, spinal stenosis, and degenerative disc disease of the lumbosacral spine with mechanical pain, status post L5-S1 laminectomy and fusion.  The Board determined that the issue of compensation under 38 U.S.C.A. § 1151 for lumbar spine disability was moot.  

An August 2011 rating decision thereafter implemented the Board's decision, granting service connection for lumbosacral spine disability to include lumbosacral strain lumbar radiculopathy spinal stenosis and degenerative disc disease of the lumbosacral spine with mechanical pain, status post L5-S1 laminectomy and fusion, and assigned an evaluation of 20 percent effective January 24, 2005; an evaluation of 100 percent from July 11, 2006 based on surgical or other treatment necessitating convalescence; and a 20 percent evaluation is assigned from November 1, 2006.  

In November 2011, the Board again clarified that the issue of compensation under 38 U.S.C.A. § 1151 for lumbar spine disability was moot and dismissed it.  The RO remanded the issue of service connection for bilateral hearing loss consistent with the Court's findings that prior VA examinations/opinions were inadequate and requested a new VA examination/opinion.

In July 2014, the RO increased the disability rating for the low back, assigning a 40 percent evaluation effective January 24, 2005; and a 40 percent evaluation from November 1 2006 (post-surgery); and a 20 percent evaluation from January 20, 2009.  The Veteran has appealed the ratings for his low back (other than the 100 percent temporary total rating).  The matter of entitlement to a TDIU is also under appeal.  

In pertinent part, in a March 2015 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities with 20 percent evaluations for each.  That matter is not under appeal.


The issues of entitlement to service connection for hearing loss and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected low back disability caused functional loss of motion the equivalent of loss of motion to 30 degrees on flexion throughout the pertinent time periods under appeal, but has not resulted in ankylosis or necessitated bed rest prescribed by a physician during the pertinent time periods under appeal.


CONCLUSIONS OF LAW

1.  From January 24, 2005 until July 10, 2006, the criteria for a rating in excess of 40 percent for lumbosacral spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

2.  From November 1, 2006 to January 19, 2009, the criteria for a rating in excess of 40 percent for lumbosacral spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).

3.  From January 20, 2009, the criteria for a 40 percent rating for lumbosacral spine disability were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a June 2005 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for low back disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection for this disability, and thereafter.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law for the entire appeal period.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC (and later supplemental statement of the case)that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  

Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, No. 15-1357, 2016 WL 7240720.  There is an evaluation of pain in the VA examinations and the Veteran has been assigned or is being granted the highest rating (40 percent) based on loss of motion.  See Correia.

In January 2005 and thereafter, the Veteran complained of low back pain.  In September 2005, the Veteran was seen with complaints of low back pain which radiated to the buttocks.  The pain was constant, but medications helped to some extent.  Occasionally, the pain radiated down the right leg.  There was decreased sensation in the lateral calf.  The Veteran reported that after walking 1.5 blocks, he began losing his balance.  His main problem according to him was his inability to bend over and right himself, secondary to pain.  On examination, there was decreased sensation to light touch on the posterior thigh and lateral calf.  There was no Hoffman's or Babinski's.  On computerized tomography (CT), there were advanced degenerative changes at L5/S1 disc; severe disc height loss sclerotic end plate degenerative changes; posterior disc bulges; anterior and posterior osteophyte formation; facet joint hypertrophy and ligamentous hypertrophy; and there was a prominent epidural lipomatosis at this level.  These changes caused moderate to severe lumber spinal canal stenosis and moderate bilateral foraminal narrowing.  July 2006 x-rays showed degenerative disc disease.  

In July 2006, the Veteran underwent low back surgery.  Postoperative, it was noted that the Veteran had a history of chronic low back pain since 1975 when he was in a jeep accident.  The low back pain had been getting worse over the past two years and was primarily in the low back and radiated to the bilateral buttocks and posterior thighs (burning sensation in thighs and buttock).  The Veteran underwent surgery in July 2006 via an L5-S1 laminectomy and fusion with local autograft and allograft.  September 2006 x-rays revealed multilevel disc degeneration most severe at L5 S1 with severe narrowing of intervertebral disc space and the osteophyte formation as well as advanced hypertrophic degenerative facet joint changes.   

A February 2007 report noted that the Veteran's low back severity was moderate.  He had problems walking unassisted and dressing, but could otherwise perform his activities of daily living.  There was no bowel or bladder impairment.  In August 2007, the Veteran continued to complain of low back pain with neuropathy.  

Thereafter, a letter was received from a private nurse.  She noted that the Veteran presented on October 26, 2004 with severe back pain.  He was seen again on January 10, 2005 with worsening low back pain and on examination found to have a positive straight leg raise and 4/5 motor strength in the lower extremities.  An MRI on April 4, 2005 showed the L5-S1 disc to be markedly abnormal with desiccation disc space reduction enplane irregularity and abnormal marrow signal involving L5 and S1 vertebral bodies primarily adjacent to endplates.  Other levels showed lesser amounts of degeneration.  On September 21, 2005, the Veteran was seen by neurosurgery with low back pain radiating into the right leg and bilateral buttocks.  The pain was reported as constant.  By CT study, the Veteran was found to have advanced degenerative changes at L5- S1 consistent with severe disc height loss, sclerotic endplate degenerative changes, posterior disc bulges, anterior and posterior osteophyte formation, facet joint hypertrophy and ligamentous hypertrophy.  There was prominent epidural lipomatosis at that level.  The condition was causing moderate to severe lumbar spinal canal stenosis and moderate bilateral foraminal narrowing.  The Veteran was taken to surgery on July 11, 2006 with a diagnosis of L5- SI disc disease and bilateral radicular pain.  He underwent a L5- S1 laminectomy, a bilateral S1 foraminotomy, and L5-S1 fusion using local autograft and allograft bone putty.  The primary goal of the surgery was to stabilize L5-S1 by fusing it using pedicle screws and rods.  Unfortunately, due to the Veteran's anatomy, the surgeons could not place the pedicle screws and decided to place local autograft and to keep the Veteran in a brace instead.  The Veteran had undergone post-operative radiology testing and various examinations that confirm he was currently in chronic pain.  No further surgery was contemplated.

An October 2007 MRI revealed that there was normal lumbar alignment without spondylolisthesis; marked disc space narrowing and vacuum degeneration on L5-S1; prominent posterior and anterior endplate spur complexes at this level with chronic endplate changes; position of the conus medullaris was normal terminating in Ll.

October 2008 VA records referenced the prior October 2007 MRI.  It was noted that the Veteran had severe herniated disc with stenosis, status post old (2006) L5-S1 laminectomy and fusion with local autograft and allograft.  The examiner stated that the Veteran had pain, but did not want further surgery.

In January 2009, the Veteran was afforded a VA examination.  At that time, the Veteran complained of chronic severe low back pain and bilateral leg pain.  The left was worse than the right and radiated into his feet.  He used a back brace which helped somewhat.  He used a cane.  He stated he could walk about two blocks.  The back pain was worse than the leg pain.  He had increased back pain with lying down.  Sitting was the best position for him.  Medications helped somewhat and lying flat on the floor occasionally helped.  Hot showers also helped.  The Veteran denied any bowel or bladder problems.  He did report some erectile dysfunction over the past year.  He stated that he did some light work around the house.  He indicated that he last worked in 2005.  He worked with his brother as a plumber and also worked as a carpenter for several years.  He took Vicodin.  The Veteran described minor flare-ups with increased activities, but no incapacitating events.  Of note, the Veteran had surgery to his lumbar spine on July 11, 2006 when he had a laminectomy at L5 with posterior spinal fusion at L5-S1 using iliac crest bone graft and local bone from the laminectomy site.  Instrumentation could not be placed because of the Veteran's size and body habitus as well as his anatomy.  The examiner stated that the surgery was of minimal improvement, if any.  He felt like he was not any better now than he was prior to the surgery.  He did not participate in any sports.  He was not working.  He did minimal activities around the house.  He used a cane for ambulation.  He had no limitations for bathing or toileting or chores.  There was a 12-inch midline posterior scar that was well healed.  It was nontender.  It was not adherent to any underlying tissue.  It was slightly hypertrophied and hypopigmented.  He had a mildly antalgic gait.  Motor function was normal in all muscle groups in the lower extremities.  Deep tendon reflexes were 2+ in the knees and 2+ in the right ankle, absent at the left ankle.  Straight leg raising was negative for both sitting and supine.  Toes were downgoing.  There was no increased tone or clonus.  The Veteran had full passive range of motion of both hips which were pain free.  There were spasms noted in the left paraspinal.  There was tenderness to palpation over the left posterior iliac crest area.  Heel toe walk was done without any significant problems.  Range of motion on forward flexion was 0 to 75 degrees, both active-passive against resistance.  He had pain at the end-point, but no increased pain, fatigue, or incoordination with repetitive motion.  Extension was 0 to 20 degrees, both active-passive against resistance.  He had pain at the end-point, but no increased pain, fatigue, or incoordination with repetitive motion.  Left and right lateral bending and left and right rotation were all 0 to 30 degrees, both active-passive against resistance.  There was no pain fatigue or incoordination with repetitive motion.  Prior x-rays and other studies were reviewed.  It was noted that the Veteran had post-laminectomy syndrome with narrowing and compression of the neural elements of L5-S1, a bulging disk at L4-L5, and failed fusion of L5-S1.  

May 2009 records noted that the Veteran was having back therapy.  Before exercising, his pain was a 9/10, but after exercising, the pain was reduced to 1/10.  

In December 2010, the Veteran was afforded a VA examination.  It was noted that the Veteran was able to brush his teeth, take a shower, vacuum, drive a car, cook, climb stairs, dress himself, take out the trash, walk, shop, perform gardening activities, and push a lawn mower.  The Veteran's usual occupation was as a supervisor which he had performed for 7 years, but he was not currently employed and his last date of employment was 2004.  Neurological examination of the lower extremities revealed normal motor function.  Sensory examination to pinprick/pain, touch, position, vibration and temperature was intact on both sides.  Peripheral nerve involvement was not evident during examination.  The Veteran's posture was within normal limits.  The Veteran had a waddling gait due to his truncal obesity.  X-rays of the lumbar spine showed degenerative disc disease.

In June 2014, a VA examiner noted that the Veteran complained of having more pain after his back surgery.  He underwent physical surgery postoperatively and got relief with pool therapy. . He also had relief with a TENS unit.  He reported having previously been treated with back injections chiropractor treatment prior to his surgery.  He was receiving narcotics both preoperatively and post-operatively and continued taking Vicodin until October 2012.  An October 2012 CT revealed degenerative changes in the spine with disc bulges and canal stenosis.  There was moderate-to severe foraminal narrowing bilaterally at L4-5 and L5-Sl.  Post laminectomy changes were seen at L5 with bilateral facet hypertrophy and near complete fusion of the L5-S1 facet. joints.  On current examination, the Veteran continued to report that he has had back pain.  The pain was worse with standing and aggravated by walking.  He needed to ambulate with a rolling walker due to gait instability.  The pain radiated down the leg posteriorly.  He reported occasional numbness and tingling in the affected extremity.  The examiner indicated that the Veteran had chronic back pain with symptoms of spinal stenosis.

In November 2014, the Veteran was afforded a VA examination.  The Veteran was able to forward flex to 70 degrees with pain at that point, extend to 20 degrees with pain at that point, right and left laterally flex to 15 degrees with pain at that point, and right and left laterally rotate to 20 degrees with pain at that point.  The Veteran was able to perform three repetitions without additional limitations.  It was noted that overall the Veteran had less movement, weakened movement, and pain on movement.  There were no muscle spasms.  Muscle strength was full and there was no muscle atrophy.  Reflexes were normal.  Sensation was normal.  Straight leg raising was positive.  The Veteran had radiculopathy with intermittent moderate pain.  There were no other related neurological disabilities.  The Veteran's intervertebral disc syndrome had not been productive of incapacitating episodes over the past 12 months.  The Veteran used a walker.  The impact of the thoracolumbar spine condition on the Veteran's ability to work was that he was not able to do heavy lifting, pushing, or pulling due to decreased range of motion, arthritic pain, and there were would be a further decrease in range of motion of 10 degrees in the presence of pain, fatigue, and incoordination; thus flexion reduced to 60 degrees.

In March 2015, it was noted that the Veteran had chronic back pain status post spinal decompression L5 S1with pain on the right side radiating down the leg.  On examination, there was absent knee jerk on the right side with generalized weakness to both lower extremities.  The Veteran used a cane for mobilization.  No further pain on motion was shown.  Imaging revealed spinal stenosis about L3-L4, L4-L5, with bilateral foraminal narrowing.

The Veteran has been assigned a 40 percent from January 24, 2005 until July 10, 2006 when he has been assigned a temporary total rating based on the back surgery.  As of November 1, 2006, a 40 percent rating was reassigned and then a 20 percent rating from January 20, 2009.  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires that forward flexion of the cervical spine is limited to 15 degrees or less; or if there is favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; if there is favorable ankylosis of the entire thoracolumbar spine; or, if there is unfavorable ankylosis of the entire cervical spine.  

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

According to the Formula for Rating Intervertebral Disc Syndrome, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  

Thus, for the periods of time when a 40 percent rating has been assigned, the evidence needs to show that the Veteran had ankylosis of the spine.  However, there is no evidence of ankylosis.  Otherwise, he must have had intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during a 12-month period, which the Veteran did not have in this case.  The Veteran also did not have neurological symptoms (except for radiculopathy as noted below).  Thus, a higher rating is not warranted for those periods.

With regard to the Veteran's service-connected radiculopathy of the lower extremities, the ratings have not been appealed nor the effective date (April 3, 2014).  Those, those matters are not on appeal.  

With regard to the period of time beginning January 20, 2009, the Veteran has been assigned a 20 percent rating, indicative of forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees.  On examination, flexion was noted by an examiner to be 60 degrees taking into consideration DeLuca, Mitchell, and all pertinent directives.  However, the Board agrees with the Veteran's contentions that his surgery did not provide the desired relief for low back pain and his functional limitation is at least at the same level as before, if not worse.  As such, the 40 percent rating previously assigned for when the Veteran exhibited better functioning is met.  The Board accepts as credible the Veteran's complaints regarding pain and finds that the functional equivalent of motion limited on flexion to 30 degrees is met.  However, again, there was no ankylosis shown nor periods of bedrest prescribed by a physician.

In addition, although the Veteran has residual scarring, it is not symptomatic or compensable.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The scarring is not deep, non-linear, or measuring an area or areas of 144 square inches or more, nor is the scarring unstable, painful, or productive of any functional impairment.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against higher ratings in excess of 40 percent from January 24, 2005 to July 10, 2006, and from November 1, 2006.  The evidence supports a 40 percent rating from January 20, 2009.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There were not frequent hospitalizations or marked interference with employment.  The schedular rating criteria specifically include the symptoms exhibited by the Veteran which result in industrial impairment, and accordingly compensated those symptoms including limitation of motion of the spine in any direction.  38 C.F.R. § 4.71a, Plate V.  In addition, impairment of function involving prolonged standing, sitting, walking, bending, lifting, disturbance of locomotion, or instability of station, has been considered by the Board and is contemplated under the schedular rating criteria.  See 38 C.F.R. § 4.45 (disturbance of locomotion, instability of station, and interference with sitting, standing, and weight-bearing are considered as functional limitation under the schedular rating criteria).  Overall, such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability caused industrial impairment beyond what was contemplated by his back ratings.  The Board finds that the back disability was not so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.


ORDER

Entitlement to an in initial rating for lumbosacral spine disability in excess of 40 percent from January 24, 2005 until July 10, 2006 is denied.  

Entitlement to a rating for lumbosacral spine disability in excess of 40 percent from November 1, 2006 is denied.  

Entitlement to a rating for lumbosacral spine disability of 40 percent from January 20, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board previously remanded this case for a VA audiological examination and opinion.  It was noted that when the Board denied the claim of service connection for hearing loss in the August 2008 decision, the Board relied on a June 2005 VA audiological examination report and an October 2006 VA opinion addendum report in reaching its decision.  In the July 2010 memorandum decision, the Court concluded that the reports were inadequate because the June 2005 report did not contain any opinion concerning the etiology of the Veteran's hearing loss.  The October 2006 report had a conclusory opinion and did not contain full reasoning for the conclusion that the Veteran's military noise exposure did not cause his hearing loss.  

The Veteran was afforded the examination in December 2012.  The Veteran's hearing ability was tested and reflected bilateral hearing loss per 38 C.F.R. § 3.385.  The examiner indicated that current hearing loss was not related to service, stating that audiometric testing performed at time of induction and discharge revealed normal hearing for the right ear and a mild hearing loss for the left at 3000 Hertz.  The examiner indicated that there was no change in hearing ability in either ear during service.  The examiner indicated that the preexisting hearing loss was not aggravated beyond normal progression in military service in either ear.  The examiner further stated that there was known scientific basis for the delayed onset of noise induced hearing loss.  

At this juncture, the Board notes that the statement that there was no change in hearing in the left ear during service as the hearing worsened at 1000 and 2000 Hertz.  With regard to the right ear, the examiner initially stated that there was no preexisting hearing loss, consistent with the inservice entrance examination, but then provided an opinion on preexisting hearing loss for that ear, indicating no worsening of preexisting hearing loss in that ear.  In addition, although the Board requested that the examiner consider lay evidence, there was no commentary on that.  The Veteran has stated that the hearing loss began during service due to exposure to loud weaponry noise and it is actually not a delayed onset type.  As such, the Board finds that a medical addendum should be provided.  

With regard to entitlement to a TDIU, a basis for the denial was because the Veteran did not meet the schedular criteria.  Thus, this matter should be deferred pending the outcome of the hearing loss issue.  In addition, since this case is being remanded, the Board finds that VA examination which addresses the functional impairment due to the Veteran's service-connected disabilities should be afforded to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical audiological addendum.  The examiner should review the record.  

The examiner should provide an opinion as to the following questions as to the left ear:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a left ear hearing loss defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding, taking into consideration the findings at 3000 and 4000 Hertz on the entrance examination  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting left ear hearing loss defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting left ear hearing loss disorder increased in severity (worsened) in service, taking into consideration the findings at each Hertz level on the exit examination as well as the Veteran's statements that he was exposed to acoustic trauma during service and experienced difficulty hearing at that time (during service).

(c) If the preexisting left ear hearing loss defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the left ear hearing loss disorder; please identify with specificity any evidence that supports this finding;

(d) If the examiner determines that the Veteran did not have a left ear hearing loss defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran's current left ear hearing loss had its onset in service, within one year of service, or is otherwise etiologically related, to his military service, again taking into consideration the Veteran's statements that he was exposed to acoustic trauma during service and experienced difficulty hearing at that time (during service) as well as the contention by the Veteran that his hearing loss is not the delayed onset type.

The examiner should provide an opinion as to the following question as to the right ear: is it at least as likely as not that the Veteran's current right ear hearing loss had its onset in service, within one year of service, or is otherwise etiologically related, to his military service, again taking into consideration the Veteran's statements that he was exposed to acoustic trauma during service and experienced difficulty hearing at that time (during service) as well as the contention by the Veteran that his hearing loss is not the delayed onset type..

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The Veteran should be afforded a VA general medical examination to determine the functional impairment due to the Veteran's service-connected disabilities.  The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (lumbosacral spine disability; radiculopathy of the bilateral lower extremities; right wrist disability; gastritis; right wrist scar; and hearing loss if the RO takes action favorable on that matter).  An assessment of the Veteran's day-to-day functioning should be made.  The examiner should address the Veteran level of functioning, particularly with regard to demonstrated capacities for work-like activities.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determinations.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner(s) for completion of the inquiry.  

4.  The AOJ should consider referral of the Veteran's TDIU claim under 38 C.F.R. § 4.16(b) to the appropriate department officials for extraschedular consideration for applicable periods where he does not meet the schedular requirements.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


